Name: COMMISSION REGULATION (EC) No 2704/95 of 22 November 1995 amending Regulations (EC) No 2549/95 and (EC) No 2628/95 on the issue of export licences for fruit and vegetables with advance fixing of the refund
 Type: Regulation
 Subject Matter: trade policy;  plant product;  tariff policy;  international trade
 Date Published: nan

 No L 280/36 fENl Official Journal of the European Communities 23 . 11 . 95 COMMISSION REGULATION (EC) No 2704/95 of 22 November 1995 amending Regulations (EC) No 2549/95 and (EC) No 2628/95 on die issue of export licences for fruit and vegetables with advance fixing of the refund THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 1488/95 of 28 July 1995 on implementing rules for export refund on fruit and vegetables ('), as last amended by Regulation (EC) No 2702/95 (2), and in particular Articles 3 and 4 thereof, Whereas Commission Regulation (EC) No 1489/95 (3), as last amended by Regulation (EC) No 2703/95 (4), lays down the quantities for which applications may be submitted for export licences other than food aid opera ­ tions ; whereas it also fixes the periods during which applications for export licences with advance fixing of the refund may be lodged ; Whereas Commission Regulation (EC) No 2549/95 on 30 October 1995 on the issue of export licences for fruit and vegetables with advance fixing of the refund (*) lays down that licence applications for oranges and apples submitted after 25 October and before 22 December 1995 are to be rejected and licence applications for the table grapes submitted from 25 October to 21 December 1995 are to be rejected ; whereas, in view of the increase in the quan ­ tities of oranges, apples and table grapes provided for in Annex I to Regulation (EC) No 1489/95 for the Novem ­ ber/December allocation period, licence applications for those products should again be accepted ; Whereas the above Regulation and Commission Regula ­ tion (EC) No 2628/95 of 10 November 1995 on the issue of export licences for fruit and vegetables with advance fixing of the refund (*) both lay down that applications for a number of products lodged before 22 December 1995 are to be rejected ; whereas this date should be deferred to 3 January 1996, HAS ADOPTED THIS REGULATION : Article 1 The second and third paragraphs of Article 1 of Regula ­ tion (EC) No 2549/95 are hereby replaced by the fol ­ lowing : 'Licence applications with advance fixing of the refund for tomatoes, hazelnuts in shell, walnuts in shell, lemons and apples submitted after 25 October 1995 and before 3 January 1996 shall be rejected. Licence applications with advance fixing of the refund for oranges submitted after 25 October and before 30 November 1995 shall be rejected. Licence applications with advance fixing of the refund for table grapes submitted after 25 October and before r 30 November 1995 shall be rejected.' Article 2 In the second paragraph of Article 1 of Regulation (EC) No 2628/95, '22 December 1995' is replaced by *3 January 1996'. Article 3 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 November 1995. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 145, 29. 6 . 1995, p. 68 . (2) See page 30 of this Official Journal . (3) OJ No L 145, 29. 6. 1995, p. 75. (4) See page 31 of this Official Journal . (j OJ No L 260 , 31 . 10. 1995, p. 49. M OJ No L 269, 11 . 11 . 1995, p. 8 .